Citation Nr: 0019382	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  94-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) with nervous stomach and 
dyspepsia, prior to April 1, 1998.

2.  Entitlement to restoration of a 70 percent rating for 
PTSD with nervous stomach and dyspepsia, through March 31, 
1998.  

3.  Entitlement to an increased rating for PTSD with nervous 
stomach and dyspepsia, currently rated as 30 percent 
disabling.

4.  Entitlement to a compensable rating for scar of palm of 
right hand, prior to March 25, 1997.

5.  Entitlement to a rating in excess of 10 percent disabling 
for scar of palm of right hand.

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION


The veteran served on active duty from June 1969 to April 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in December 1993, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Hearings were held before a hearing officer at the 
RO in July 1994 and September 1997, and the hearing officer's 
decisions were entered in October 1994 and December 1997, 
respectively.

The appeal was last before the Board in July 1998, at which 
time it was remanded for further development.  In conjunction 
with the requested development, a hearing was held before a 
hearing officer at the RO in December 1998, and the hearing 
officer's decisions were entered in February 1999.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
psychiatric disability, prior to April 1, 1998, included 
complaint of nervousness and Vietnam-related flashbacks, with 
logical speech and slightly impaired memory; overall 
impairment attributable to such psychiatric disability, prior 
to April 1, 1998, was not more than severe.  

2.  Material improvement in the veteran's service-connected 
psychiatric disability, as of April 1, 1998, was shown; the 
manifestations of such disability, at the time of a rating 
reduction effectuated in December 1997, included intact 
judgment and moderate industrial incapacitation, productive, 
collectively, of no more than definite overall impairment.

3.  Current manifestations of the veteran's service-connected 
psychiatric disability include complaint of anxiety and an 
inability to sleep; overall impairment attributable to 
service-connected psychiatric disability is definite.  

4.  The veteran's service-connected scar of palm of right 
hand, prior to March 25, 1997, was neither tender, poorly 
nourished or ulcerated, nor productive of limited function 
involving any affected part.

5.  Current manifestations of the veteran's service-connected 
scar of palm of right hand include tenderness along the 
contour of the scar; the scar is neither poorly nourished or 
ulcerated, nor productive of limited function involving any 
affected part.

6.  Current manifestations of the veteran's service-connected 
right ulnar neuropathy include decreased sensation over the 
ulnar side of the right hand, with slight loss of grip 
strength in the right hand.

7.  The veteran has completed one year of high school and has 
work experience as a route salesman with a beverage company.

8.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
educational and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 70 
percent, prior to April 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1999).  

2.  The criteria for restoration of a 70 percent rating for 
PTSD, through March 31, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.105 and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130 
(1999).

3.  The criteria for a rating in excess of 30 percent rating 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1999).

4.  The criteria for a compensable rating for scar of palm of 
right hand, prior to March 25, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.31, and 
Part 4, Diagnostic Code 7804 (1999).  

5.  The criteria for a rating in excess of 10 percent for 
scar of palm of right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 7804 (1999).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, as stated 
on the title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for PTSD with nervous stomach 
and dyspepsia (hereinabove and below "psychiatric 
disability"), for which the RO has assigned a 30 percent 
rating (with a 70 percent rating having been in effect 
through March 31, 1998) under the provisions of Diagnostic 
Code 9411 of the Rating Schedule; for scar, palm of right 
hand, for which the RO has assigned a 10 percent rating (with 
a noncompensable rating having been in effect through March 
24, 1997) under Diagnostic Code 7804; and for ulnar 
neuropathy, right (major) upper extremity, rated as 10 
percent disabling under Diagnostic Code 8516.  The combined 
rating for the veteran's service-connected disabilities is 40 
percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability for which 
entitlement to an increased rating is currently asserted on 
appeal.

I.  Rating in excess of 70 percent for Psychiatric 
Disability, prior to April 1, 1998

Pursuant to Diagnostic Code 9411, through November 6, 1996, 
the evaluation of the veteran's service-connected psychiatric 
disability turned on the severity of his overall social and 
industrial impairment.  Ratings of 70 and 100 percent were 
warranted where such impairment was severe and total, 
respectively.   

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

When he was examined by VA in August 1994, the veteran 
complained of being nervous and depressed.  He indicated that 
he had almost no social life and related that he had 
discontinued working in the late 1980's in the aftermath of 
sustaining a work-related back injury.  Findings on mental 
status examination included an affect which "was appropriate 
to his mood"; memory was intact in all temporal aspects, and 
judgment and insight were, in each instance, "below average".  
The pertinent diagnosis was "severe" PTSD.

When he was examined by VA in March 1997, the veteran 
reiterated that he had discontinued working in the late 
1980's owing to an on-the-job injury.  He indicated that his 
sleep was problematic, i.e., he was unable to sleep for a 
duration in excess of two hours.  Findings on mental status 
examination included orientation in three spheres; speech was 
"logical, coherent and goal-directed"; and mood was described 
as being "a little nervous".  The pertinent examination 
diagnosis was "mild" PTSD, and a score of 65 was assigned as 
being representative of his Global Assessment of Functioning 
(GAF).  

When he was seen for VA outpatient therapy in June 1997, the 
veteran conveyed distress over a proposed reduction (from 70 
to "10%"), of which he had recently been informed, in his 
evaluation for his service-connected psychiatric disability.  
The VA physician, apparently without benefit of mental status 
examination, commented that, based on his long association 
with the veteran, such reduction was "rather drastic", adding 
that he felt that the veteran was incapable of working due to 
"his numerous physical and emotional problems".  Low back and 
chronic respiratory disablement were implicated among the 
diagnoses.  When he was seen for VA outpatient treatment 
later in June 1997, the veteran indicated that he was then 
distressed over the recent deaths of several individuals, 
including one "good friend"; the assessment was "moderate to 
severe" PTSD.

When he was examined by VA in September 1997, the veteran 
complained of experiencing recurrent flashbacks related to an 
incident which had transpired in Vietnam.  Findings on mental 
status examination included orientation in three spheres, a 
"slightly impaired" memory and "intact" judgment.  The 
pertinent diagnosis was "moderate" PTSD, and a GAF of 60-65 
was assigned.

In considering the veteran's claim for a rating for his 
service-connected psychiatric disability in excess of 70 
percent, prior to April 1, 1998, the Board is of the opinion, 
in light of the reasoning advanced hereinbelow, that such 
increased disability evaluation therefor, at least in 
accordance with the above-stated criteria in effect prior to 
November 7, 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's psychiatric disability, based on the report of his 
August 1994 VA examination, would appear to clearly not be 
productive of the requisite total social inadaptability 
consistent with a 100 percent rating.  In this regard, while 
the veteran on such examination indicated that he had almost 
no social life, it would appear that the same may be largely 
a matter of personal preference, rather than being traceable 
to PTSD per se, inasmuch as he related on the same 
examination that he did "not like to be around people".  
Further, impairment related to the veteran's service-
connected psychiatric disability would not appear to have 
temporally occasioned the requisite total industrial 
inadaptability necessary for the assignment of a 100 percent 
rating under the above-stated criteria in effect prior to 
November 7, 1996.  In this regard, even ignoring that the 
veteran has apparently not been gainfully employed for more 
than a decade, the Board cannot overlook that he has on 
several occasions affirmed that he quit working in the late 
1980's due to a work-related back injury, in contrast to 
impairment related to his PTSD having played any role in the 
termination of such employment.  In addition, it bears 
emphasis that the veteran's assigned GAF score on the 
September 1997 VA examination was 60-65.  Inasmuch as a GAF 
in the 55-60 range is indicative of only "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995), the Board is of the view that a higher GAF 
in the range of 60-65 would clearly not equate with the 
requisite total industrial impairment necessary for a 
temporal 100 percent rating.  Finally, the opinion advanced 
by the VA physician in June 1997, bearing on the veteran's 
posited inability to work, is similarly not pertinently 
probative of total industrial impairment, inasmuch as the 
opinion was predicated, in part, on nonservice-related lumbar 
spine and respiratory disablement.  In view of the foregoing 
observations, then, the Board is of the view that a rating in 
excess of 70 percent, prior to April 1, 1998, for the 
veteran's service-connected psychiatric disability, under the 
criteria contained in Diagnostic Code 9411 which was in 
effect prior to November 7, 1996, was not warranted. 

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 70 percent, prior to April 1, 1998, for 
the veteran's service-connected psychiatric disability, 
pursuant to the criteria that became effective on November 7, 
1996, was not warranted.  In reaching this conclusion, the 
Board would point out that, when he was examined by VA in 
March 1997, the veteran's speech was "logical, coherent and 
goal-directed", the same being independently representative 
of disability warranting not even a 50 percent rating.  See 
38 C.F.R. § 4.130.  Further, while even the presence of a 
"depressed mood" would (if shown) only be separately 
indicative of disability warranting a 30 percent rating, the 
Board is constrained to observe that, on the March 1997 VA 
examination, the veteran's mood was described as being merely 
"a little nervous".  See Id.  Further, while mild memory loss 
and/or chronic sleep impairment would, if shown, be in either 
instance commensurate with such disablement as would warrant 
a 30 percent rating, see id., there is no indication of 
either (only a "slightly impaired" memory was shown on the 
September 1997 VA examination) on each of the above-cited VA 
examinations.  In view of the foregoing observations, then, 
the Board is of the view that a rating in excess of 70 
percent, prior to April 1, 1998, for the veteran's service-
connected psychiatric disability, under the criteria 
contained in Diagnostic Code 9411 which became effective on 
November 7, 1996, was not in order.   


II.  Restoration of a 70 Percent Rating for PTSD

In a rating decision entered in May 1997, the RO, based 
principally on the findings reported in conjunction with the 
veteran's examination by VA in March 1997, proposed to reduce 
the evaluation for his service-connected psychiatric 
disability from 70 to 10 percent disabling.  The veteran was 
notified of the proposed reduction in correspondence from the 
RO dated May 22, 1997.  Thereafter, based on evidence 
including the findings reported in conjunction with the 
veteran's examination by VA in September 1997, the RO, in a 
rating decision entered in December 1997, reduced the 
evaluation for the veteran's service-connected psychiatric 
disability from 70 to 30 percent disabling, the latter rating 
effective from April 1, 1998.

Pursuant to Diagnostic Code 9411, through November 6, 1996, 
the evaluation of the veteran's service-connected psychiatric 
disability turned on the severity of his overall social and 
industrial impairment.  Ratings of 30, 50 and 70 percent were 
warranted where such impairment was definite, considerable 
and severe, respectively.

In addition, as noted above, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Pursuant to Diagnostic Code 9411 
under the revised criteria, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events); a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As noted above, a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite", with respect to the above-cited criteria 
contained in 38 C.F.R. § 4.132, was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite", as contained in 
the temporally applicable provisions of 38 C.F.R. § 4.132, 
was to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represented a degree of social and 
industrial inadaptability that was "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  With these considerations in mind, the Board 
will address the merits of the claim at issue.

In considering the veteran's claim for restoration of his 
former 70 percent rating for his service-connected 
psychiatric disability, the Board would initially point out 
that the May 1997 rating decision and subsequent notification 
to him, wherein, as required pursuant to 38 C.F.R. 
§ 3.105(e), he was advised of the recent improvement in his 
psychiatric condition and notified of the proposed reduction 
in his rating for his service-connected psychiatric 
disability as well as his opportunity to submit, within 60 
days, evidence indicating that the reduction should not be 
made, is found to comply with the provisions of such 
regulation.  The Board further notes that, inasmuch as the 
veteran's 70 percent rating for psychiatric disability had 
not been in effect for at least five years, the provisions of 
38 C.F.R. § 3.344(a) (1999), which relate, pertinently, to 
the adequacy of VA examinations preceding rating reductions 
when compared with the evidence before rating boards when the 
higher rating was established, are of no bearing on the 
reduction in the 70 percent rating at issue.  See 38 C.F.R. 
§ 3.344(c).

In asserting entitlement to restoration of a 70 percent 
rating for his service-connected psychiatric disability, the 
veteran contends, in substance, that his PTSD-related 
symptomatology was such that the 70 percent rating should 
have remained in effect.  While the veteran's foregoing 
contention is acknowledged, the Board is, nevertheless, of 
the opinion that the December 1997 rating reduction in the 
evaluation for the veteran's service-connected psychiatric 
disability was appropriate, inasmuch as the evidence in the 
rating board's possession at that time reflected (as is 
discussed in greater detail below) material improvement in 
such disability.  In this regard, in contrast to the "below 
average" judgment and "severe" PTSD reflected on the report 
of the August 1994 VA examination, the veteran was found to 
have "intact" judgment and "mild" PTSD (the latter being 
independently indicative of such disablement as would warrant 
only a 10 percent rating, see 38 C.F.R. § 4.132) when he was 
examined by VA in September 1997.  With respect to the above-
cited criteria in effect through November 6, 1996, the Board 
would, moreover, saliently observe that, while no GAF score 
was assigned in conjunction with the veteran's August 1994 VA 
examination, his assigned GAF score on the September 1997 VA 
examination was, as noted above, 60-65.  Since, as was also 
noted above, a GAF in the 55-60 range is indicative of only 
"moderate" industrial impairment, see Carpenter, supra, the 
Board is of the view that a higher GAF in the range of 60-65 
would equate approximately with the requisite "definite" 
industrial impairment specified for a temporal 30 percent 
rating (since 'definite' is itself, in light of O.G.C. Prec. 
9-93, supra, 'more than moderate').  Further, the opinion 
advanced by the VA physician in June 1997, bearing on the 
veteran's posited inability to work, provides no basis to 
alter such conclusion (i.e., that the veteran's industrial 
impairment was temporally of only "definite" severity).  In 
this regard, even ignoring that the June 1997 opinion was 
predicated, in part, on nonservice-related lumbar spine and 
respiratory disablement, it bears emphasis that the opinion 
was rendered in the context of what was then anticipated to 
be a reduction to 10 percent, which was in fact never 
effectuated.  Moreover, the reported GAF on which the Board 
made such determination was assigned subsequent to the June 
1997 presentation (i.e., in September 1997) and in a clinical 
context which, in marked contrast to such June 1997 
presentation, featured mental status examination findings in 
conjunction with a comprehensive psychiatric examination. 

With respect to the criteria that became effective on 
November 7, 1996, the Board would merely reiterate that the 
"logical, coherent and goal-directed" speech and "a little 
nervous" mood the veteran was noted to have on the March 1997 
VA examination, as well as "slightly impaired" memory are, in 
each instance, merely commensurate with such disablement as 
would warrant a 30 percent rating.  Given the foregoing, 
then, the Board is readily persuaded that evidence 
demonstrating material improvement in the veteran's service-
connected psychiatric disability was in the rating board's 
possession at the time the above-addressed rating reduction 
was effectuated and that, accordingly, reduction to a 30 
percent rating for such disability, from April 1, 1998, was 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 9411, as promulgated in 38 C.F.R. 
§ 4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130 (1999).


III.  Increased Rating, PTSD

The veteran contends, in substance, that his service-
connected psychiatric disability, presently rated as 30 
percent disabling, is more severely disabling than currently 
evaluated.  In this regard, when he was examined by VA in 
October 1998, his complaints included depression and anxiety.  
He also alluded to an inability to sleep and indicated that 
he had poor interpersonal relationships.  Findings on mental 
status examination included orientation in four spheres; he 
was noted to be angry and suspicious; and his insight and 
judgment into his problems seemed, in each instance, to be 
"fair".  The pertinent diagnosis was "moderately severe" 
PTSD, and a GAF score of 60 was assigned.  Pertinent findings 
bearing on VA outpatient treatment rendered the veteran prior 
and subsequent to the October 1998 VA examination, as well as 
testimony advanced by the veteran at his December 1998 
hearing, are addressed in the Board's discussion immediately 
hereinbelow.

In considering the veteran's claim for a rating in excess of 
30 percent for his service-connected psychiatric disability, 
the Board is of the opinion, in light of the reasoning which 
follows, that an increased disability evaluation therefor, at 
least in accordance with the above-stated criteria in effect 
prior to November 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's psychiatric disability is not shown, at least per 
se, to be productive of the requisite considerable social 
impairment necessary for the assignment of a 50 percent 
rating under such criteria.  In this regard, while the Board 
is cognizant that the veteran complained of having poor 
interpersonal relationships on the occasion of his October 
1998 VA examination, he did subsequently indicate, when seen 
for VA outpatient treatment in February 1999, that he 
apparently consistently visits with "one friend".  Further, 
while he indicated in conjunction with the same presentation 
that he was prone to "seclude" himself, the Board cannot 
overlook that, at his December 1998 personal hearing, he 
affirmatively stated that he was a "loner", and thus an 
aspect of his reclusiveness must be seen as largely a matter 
of personal preference as opposed to being due to impairment 
associable with his psychiatric disability.  In addition, 
impairment related to the veteran's service-connected 
psychiatric disability would not appear to occasion the 
requisite considerable industrial inadaptability necessary 
for the assignment of a 50 percent rating under the above-
stated criteria in effect prior to November 1996.  In this 
regard, the Board cannot overlook the consideration that the 
veteran's assigned GAF on the October 1998 VA examination was 
60.  Since, as noted above, a GAF of 55-60 is indicative of 
only "moderate" industrial impairment, see Carpenter, 
supra, the Board is of the view that a GAF of 60 would still 
not equate with more than "definite" industrial impairment 
(since, as was noted above, 'definite' is itself, in light of 
O.G.C. Prec. 9-93, supra, 'more than moderate'), the latter 
being characteristic of pertinent disability commensurate 
with the veteran's presently assigned 30 percent rating.  It 
also bears emphasis that while the VA examiner in October 
1998 indicated that the veteran's PTSD had "worsen[ed]" since 
his last evaluation, such observation by the VA examiner is 
at least facially suspect inasmuch as when the veteran was 
seen for pertinent VA outpatient therapy only three months 
earlier, in July 1998, he indicated that he was "doing about 
the same, [with] no new problems".  In view of the foregoing 
observations, then, the Board is of the view that a rating in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability, at least under the criteria contained 
in Diagnostic Code 9411 which was in effect through November 
6, 1996, is not warranted.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected psychiatric disability is not warranted pursuant to 
the revised above-addressed criteria (for Diagnostic Code 
9411) that became effective November 7, 1996.  In reaching 
this conclusion, the Board would point out that the anxiety, 
suspiciousness and asserted inability to sleep (even if 
productive of chronic sleep impairment, which is not 
clinically shown) which were noted on the veteran's October 
1998 VA examination, are, in each instance, still only 
characteristic of disability warranting a 30 percent rating 
under the above-cited revised criteria.  Given the foregoing, 
then, and in the apparent absence of any pertinent 
manifestation independently representative of a 50 percent 
disability rating under the revised criteria, the Board is 
readily persuaded that, in accordance with the above-cited 
revised criteria that became effective on November 7, 1996, a 
rating in excess of 30 percent for the veteran's service-
connected psychiatric disability is not in order.  38 C.F.R. 
§ 4.130.

In determining that entitlement to a rating in excess of 30 
percent for the veteran's service-connected psychiatric 
disability is not warranted, the Board has, with respect to 
each set of criteria addressed in such analysis, given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show, relative to each promulgation of the pertinent 
criteria addressed above, that the actual manifestations of 
the veteran's service-connected psychiatric disability more 
closely approximate those required for a 50 percent rating 
than they do the 30 percent rating presently in effect.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 9411, as promulgated in 38 C.F.R. § 4.132 (in 
effect through November 6, 1996) and 38 C.F.R. § 4.130.


IV. Rating for Scar, Palm of Right Hand, Prior to March 25, 
1997

Pursuant to Diagnostic Code 7804, a 10 percent rating is 
warranted for a superficial scar which is tender and painful 
on objective demonstration.  However, pursuant to 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

The veteran contends, in substance, that his service-
connected scar on the palm of his right hand was sufficiently 
disabling, prior to March 25, 1997, as to have warranted a 
compensable rating.  In this regard, when the veteran was 
examined by VA in August 1994, he was noted to have a 4 cm., 
"U-shaped" scar in the center of the palm of his right hand.  
The scar was flat, movable and "nontender".  There was no 
loss of motion involving any affected finger.  The 
examination diagnosis was scar, right palm, asymptomatic.  

In considering the veteran's claim for a compensable rating 
for his service-connected scar on the palm of his right hand, 
prior to March 25, 1997, the Board is constrained to observe 
that, while a temporal compensable rating would, in 
accordance with the above-stated provisions of Diagnostic 
Code 7804, require evidence reflecting that such scar was 
tender and painful on objective demonstration, the scar was 
specifically noted to be "nontender" on the occasion of his 
examination by VA in August 1994.  Further, while a 
compensable rating might be temporally assignable pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7805 (1999) if the scar had 
been shown to be productive of functional limitation 
involving any affected part, there was no loss of 
motion/function of any finger on the right hand on the August 
1994 VA examination.  Finally, there is no temporal evidence 
reflecting that the right palm scar was either poorly 
nourished or ulcerated, as may (if shown) authorize the 
assignment of a 10 percent rating under 38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999).  Given the foregoing 
observations, then, and in the absence of any evidence 
demonstrative of sufficient residual disablement as might 
have warranted a compensable rating under the various 
criteria addressed above, the Board is constrained to 
conclude, in accordance with the above-stated provisions of 
38 C.F.R. § 4.31, that the noncompensable rating temporally 
assigned for the veteran's service-connected scar on the palm 
of his right hand, prior to March 25, 1997, was wholly 
proper.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.31, and 
Part 4, Diagnostic Code 7804.

In determining the proper evaluation to be assigned to the 
right palm scar prior to March 25, 1997, the Board has been 
mindful of the decision of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), as the veteran appealed the initial 
evaluation assigned following the grant of service 
connection.  In this regard, it is noted that the RO 
initially assigned a noncompensable evaluation, increasing it 
to 10 percent effective March 25, 1997.  By so doing, the RO 
essentially considered a "staged" rating for the service-
connected right palm scar, as prescribed by the Court in 
Fenderson.  During no portion of the time period at issue 
herein, i.e., prior to March 25, 1997, does the Board find 
evidence of disability warranting an evaluation in excess of 
that currently assigned.


V.  Rating, Scar of Palm of Right Hand

As noted above, pursuant to Diagnostic Code 7804, a 10 
percent rating is warranted for a superficial scar which is 
tender and painful on objective demonstration.  In accordance 
with Diagnostic Code 7805, in the context of this issue on 
appeal, a rating in excess of 10 percent may be assigned for 
scarring which is productive of limitation of function of any 
affected part.

The veteran asserts that he experiences pain in his right 
hand that impairs his ability to grip things and he contends, 
in substance, that overall disablement referable to his scar 
on the palm of his right hand is such that an evaluation in 
excess of 10 percent is warranted.  In this regard, when he 
was examined by VA on March 25, 1997, the veteran related 
that his scar on his right palm was intermittently ("off and 
on") painful.  On physical examination, the veteran was noted 
to have a "J-shaped" scar, which was "tender", extending from 
the head of the index finger and arcing toward the 
"fourth/fifth" finger of the right hand.  When he attempted 
to grip, the veteran was noted to develop cramping involving 
the fifth finger, which was thought to comprise a stenosing 
tenosynovitis.  The right hand had "good range of motion" 
overall, both on making a fist and with full extension.  

When he was examined by VA in September 1997, the veteran 
indicated that he had experienced "much tenderness" involving 
the palm of his right hand ever since his original injury in 
service.  On physical examination, the veteran was noted to 
have an elongated (described as being "similar to a wishbone" 
in contour) scar traversing the palm of his right hand, 
extending from "toward the wrist" to the fourth finger.  The 
scar was "somewhat painful to palpation", with no evidence of 
keloid formation, and "painful to deep palpation".  The 
veteran was noted to have "good strength" for gripping, 
though with discomfiting pressure in the palm when actually 
gripping an object.  Stenosing tenosynovitis of the fifth 
finger could not be ascertained on examination.  The 
diagnosis was painful scar, palm, right hand.

In considering the veteran's claim for a rating in excess of 
10 percent for his service-connected scar on the palm of his 
right hand, the Board would, in the first instance, observe 
that the scar, which was found to be "tender" on each of the 
VA examinations addressed hereinabove, is, as such, 
manifested by the requisite disablement as is commensurate 
with his presently assigned 10 percent rating (in effect from 
March 25, 1997) under Diagnostic Code 7804.  While a rating 
in excess of 10 percent might be assignable pursuant to 
Diagnostic Code 7805 if the scar was productive of functional 
limitation involving any affected part, motion involving 
apparently each finger on the right hand was described as 
being "good" when the veteran was examined by VA in March 
1997.  Finally, even ignoring that there is no evidence 
reflecting that the right palm scar is either poorly 
nourished or ulcerated, even the presence of such evidence 
would only authorize, pursuant to Diagnostic Code 7803, a 
rating identical to that presently assigned, such evaluation 
(i.e., 10 percent) being the maximum allowable under such 
Code.  In view of the foregoing analysis and observations, 
then, the Board concludes, even with consideration of the 
provisions of 38 C.F.R. § 4.7, that a rating in excess of 10 
percent for the veteran's service-connected scar on the palm 
of his right hand is not in order.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.7, and Part 4, Diagnostic Code 7804.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to right palm scar-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the Board is cognizant that the 
veteran was noted on the September 1997 VA examination to 
experience apparently painful "pressure" in his right palm if 
he attempted to grasp an object.  However, while such 
"pressure" may inhibit the veteran's ability to carry out 
some tasks, he was, on the same VA examination, noted to have 
"good" grip strength overall.  The foregoing consideration, 
in the Board's view, militates persuasively against any 
notion of entitlement to a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  

The Board has also considered whether a "staged" rating is 
appropriate in connection with the evaluation assigned the 
right palm scar from March 25, 1997.  At no time has the 
evidence demonstrated disability which would warrant an 
evaluation in excess of that currently assigned.  
Accordingly, the application of Fenderson v. West does not 
provide for a higher evaluation.


VI.  TDIU

The veteran's service-connected psychiatric disability and 
scar on the palm of his right hand comprise two of the three 
disabilities for which service connection is in effect.  The 
clinical evidence bearing on these disabilities was, in 
pertinent part, addressed in the Board's respective 
dispositions hereinabove and will, therefore, to such extent, 
not be rearticulated for purposes of the Board's adjudication 
of the current claim for a TDIU.  

As to the veteran's remaining service-connected disability, 
ulnar neuropathy involving his dominant (right) upper 
extremity, he has not asserted that impairment related to 
such condition (or impairment related to his service-
connected scar on the palm of his right hand) plays any role 
in his asserted unemployability.  When he was examined by VA 
in September 1997, the veteran had decreased pin sensation 
over his right little finger and the ulnar side of his right 
hand.  Grip strength in the right hand was 4/5 (5/5 being 
representative of full strength). 

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In his August 1995 application (Form 21-8940) for a TDIU, the 
veteran indicated that he had last worked, as a route 
salesman for a beverage company, in 1988.  He indicated that 
he had completed one year of high school, and asserted that, 
due to "PTSD", he was unable to secure or maintain 
substantially gainful employment.  

At his December 1998 personal hearing, the veteran testified 
that he had not worked since injuring his back in 1988 and 
asserted that he was unable to work presently due to "PTSD".  
Following its review of the pertinent evidentiary record, to 
specifically include the findings reported above bearing on 
VA examinations afforded the veteran in response to each 
service-connected disability addressed hereinabove, the Board 
is of the opinion that entitlement to a TDIU is not 
warranted.  In reaching the foregoing conclusion, the Board 
would saliently point out that, when the veteran was 
psychiatrically examined by VA in October 1998, on which 
examination the several diagnoses included PTSD, heart 
disease and spinal disc herniation, the VA examiner indicated 
that the veteran was then "not a candidate...for gainful 
employment".  However, as opposed to predicating such opinion 
on the veteran's PTSD alone, he attributed such non-candidacy 
for employment "to a combination of [the veteran's] physical 
and emotional condition", the former (i.e., "physical") 
presumably being the veteran's nonservice-connected heart 
disease and spinal disc herniation.  The latter consideration 
looms large relative to this aspect of the veteran's appeal, 
inasmuch as entitlement to a TDIU (which is based solely on 
the impact of service-connected disablement) is predicated on 
a related (i.e., due to service-connected disablement) 
inability to obtain and maintain substantially gainful 
employment.  The Board would further emphasize the salient 
consideration that, while it recognizes the veteran's present 
non-working status, merely being unemployed gives no rise to 
any inference that one is unemployable.

To be sure, the Board would not dispute that impairment 
associable with his service-connected psychiatric disability 
may hinder the veteran from working in certain occupations to 
include, for example, some positions which involve extensive 
social interaction.  However, while such a consideration may 
(though not in the present circumstances, as is addressed in 
greater detail below) have potential relevance to entitlement 
to a TDIU, the criteria set forth in the VA Rating Schedule, 
supra, specifically contemplate, and provide compensation 
for, any impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The 
veteran's presently assigned 40 percent combined rating (in 
consideration of his three above-cited service-connected 
disabilities) thus fully contemplates (and, more importantly, 
compensates for) any hindrance/impairment in his ability to 
work occasioned by his service-connected disabilities.  
Finally, the Board would additionally observe, merely in 
passing, that there is no evidence of record that indicates 
that the veteran is unable to secure employment of a 
substantially gainful nature due solely to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board finds it 
to be noteworthy that the veteran's 1989 application for 
Social Security Disability (SSA) benefits (which were 
ultimately granted) was predicated solely on asserted spinal, 
shoulder and cardiac problems.  On assessing this latter 
factor in conjunction with the fact that, as noted above, the 
VA examiner in October 1998 predicated the veteran's non-
susceptibility for gainful employment on his assessed PTSD in 
addition to nonservice-related heart disease and spinal disc 
herniation, it would seem that the latter (i.e., nonservice-
connected) conditions play a predominant role in whatever 
extent the veteran's present employability is impaired.

Finally, while the veteran's present 40 percent combined 
rating does not meet the criteria for a TDIU under the 
provisions of 38 C.F.R. § 4.16(a), such consideration is 
immaterial in any event for purposes of this aspect of the 
appeal since, as discussed above, the veteran is not shown to 
be unable to secure or follow a substantially gainful 
occupation owing to service-connected disablement.  Given 
such consideration, then, and in view of the specific 
reasoning and analysis advanced by the Board hereinabove, it 
is concluded that the preponderance of the evidence is 
against the veteran's appeal for a TDIU.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

A rating in excess of 70 percent for PTSD with nervous 
stomach and dyspepsia, prior to April 1, 1998, is denied.

Restoration of a 70 percent rating for PTSD with nervous 
stomach and dyspepsia, through March 31, 1998, is denied.  

A rating in excess of 30 percent for PTSD with nervous 
stomach and dyspepsia is denied.  

A compensable rating for scar of palm of right hand, prior to 
March 25, 1997, is denied.

A rating in excess of 10 percent for scar of palm of right 
hand is denied.



Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

